Citation Nr: 1213762	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart condition, to include aortic stenosis secondary to rheumatic fever. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2009, and December 2010, the Board remanded the claim for additional development.  

The Veteran and his representative presented evidence and testimony at a May 2009 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder. 


FINDING OF FACT

Prior to service, the Veteran is shown to have had rheumatic fever; the Veteran's preexisting rheumatic fever was not aggravated by his service. 


CONCLUSION OF LAW

Rheumatic fever, to include aortic stenosis, was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he had symptoms of rheumatic fever during service, specifically from about January 1970 onward, and that he did not receive proper medical care for those symptoms.  Specifically, he argues that he was not diagnosed with rheumatic fever and did not receive penicillin as a prophylactic treatment.  He contends that his current heart condition manifested during service.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178  (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

The Veteran's entrance examination report, dated in September 1968, shows that his heart was clinically evaluated as normal.  This report does not note the presence of any heart symptoms.  In an accompanying "report of medical history," the Veteran denied having a history of rheumatic fever.  

Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance as to his heart.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003. 

The Veteran's service treatment reports are summarized as follows: in March 1970, he complained of chest pain and he was noted to have an aortic murmur.  He was referred for evaluation of possible rheumatic heart disease.  Upon referral, he complained of a one-month history of chest and foot pain.  He also reported that he was a boxer and thought that he was getting a little more winded than he should.  He reported having a history of rheumatic fever at age 14 manifested by ankle pains and swelling, for which he was in bed at home for three months.  He stated that two to three years ago, he had been told that he had no evidence of rheumatic fever.  On examination, he was noted to have a grade II systolic murmur and "split of the first sound."  The provisional diagnosis was rule out rheumatic heart disease.  Following additional examination, the impression was "I think he has valvular disease probably."  Further evaluation was requested.  A June 1970 report notes a history of rheumatic fever at age 12 to 13, with painful and swollen joints, with a 3-month rest at home, now with a grade 2/6 systolic murmur without diastolic component.  It was noted that he was not on prophylactic penicillin.  The impression noted MR (mitral regurgitation), probably RHD (rheumatic heart disease), trivial.  The suggested therapy was prophylactic penicillin for dental or dirty surgical procedures.  A July 1970 report notes that the Veteran was brought in from the stockade for a psychiatric evaluation, and that he had a history of two court martials.  The report notes a passive aggressive personality disorder, and that administrative separation was recommended.  Two separation examination reports are of record, one of which is undated, and one which is dated in July 1970.  They note a heart murmur, a grade 2/6 systolic murmur at LSB (left sternal border), with possible high-pitched diastolic murmur N.Y.H.A. (New York Heart Association) Class I.  The reports further note that the Veteran had a complete cardiogram examination with X-ray and an EKG (electrocardiogram), but that all of those records had been lost.  There is a notation of rheumatic heart disease, mild N.Y.H.A., Class I.  

As for the post-service medical evidence, VA examination reports, dated in August 1981 and September 1983, show that the Veteran reported a history of rheumatic fever as a child (in August 1981), or at about age 13 (in September 1983).  See also October 2004 VA progress note (noting a reported history of rheumatic fever as a child).  

A VA examination report, dated in August 2001, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the Veteran reported a history of rheumatic fever in 1964 at age 12, that he was out of school until 1965, and that he was instructed to obtain penicillin for prophylaxis, at times of infection, or dental work.  

A VA examination report, dated in January 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the Veteran reported that he had been instructed to take antibiotics for any infections to protect his heart valves as a result of his rheumatic heart disease.  The diagnoses noted rheumatic fever at age 13.  The examiner concluded, "It is as likely as not that the veteran had rheumatic fever as a child.  This has been stated by the veteran and there is documentation of past medical history of rheumatic fever at age 13 as noted in service medical records."  The examiner further stated that the Veteran's heart murmur, first noted in service, was "a natural progression of the rheumatic heart disease," and that, "it is not caused by his military service."  With regard to the Veteran's heart murmur, the examiner stated, "It is the progression of rheumatic heart disease which could have happened regardless of the military service."  

During the Veteran's hearing, held in May 2009, he testified that he had rheumatic fever at age 13.  

The Board finds that the evidence shows that the Veteran's rheumatic heart disease clearly and unmistakably existed prior to service.  As an initial matter, contrary to certain statements in the Board's 2009 remand, the Veteran's reports of a history of symptoms, treatment, and representations made to him, prior to service are probative.  In this regard, lay persons are competent to report the presence of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this case, the Veteran has repeatedly stated that he was kept in bed due to rheumatic fever for about three months at about age 13, with symptoms that included joint pain and swelling, and that he was recommended for prophylactic penicillin.  Furthermore, two VA examiners have concluded, based on the Veteran's reported history and review of his C-file, that he had rheumatic fever prior to service.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (the determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion).  Their opinions are highly probative, as they are shown to have been based on a review of the Veteran's C-file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Of particular note, the January 2010 VA examiner concluded, "It is as likely as not that the veteran had rheumatic fever as a child."  The examiner's opinion is accompanied by a rationalized explanation, and it is therefore considered highly probative evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that there is clear and unmistakable evidence that the Veteran's rheumatic fever pre-existed his service.

The next question is whether there is clear and unmistakable evidence that the Veteran's rheumatic fever was not aggravated by service.  See Wagner, 370 F.3d at 1089.  

The Veteran's service treatment reports have been discussed.  Overall, the post-service medical evidence includes a VA examination report, dated in August 1981, which shows that the Veteran was noted to have a grade III/VI systolic murmur in the aortic area.  The diagnoses noted aortic stenosis.  Thereafter, the Veteran was noted to have a heart murmur/aortic stenosis on a number of occasions.  See e.g., September 1983 VA examination report (noting a grade II/VI systolic murmur heard in all four areas, and sinus arrhythmia); September 1983 psychiatric examination report notes an Axis III diagnosis of aortic stenosis; VA hospital report, covering treatment provided between February and March of 1988; December 1989 VA medical and psychiatric examination reports.  He apparently underwent cardiac catheterization in June 1991 and September 1994.  During his 1991 treatment his diagnoses were mild to moderate aortic stenosis, normal left ventricular function, normal coronary arteries, and normal EKG.  See September 1994 VA hospital report.  He apparently underwent an aortic valve replacement in June 2000, with postoperative bradycardia and a pacemaker was installed seven days later.  

The August 2001 VA examination report notes that the Veteran's history includes rheumatic fever at age 13, and that during his service he had no symptoms suggestive of a recurrent rheumatic fever.  The examiner noted that his heart murmur, first shown in 1970, was diagnosed as "most likely secondary to rheumatic fever."  The Veteran was noted to have a long history of smoking, since age 9, and a history of substance abuse that included polysubstance abuse, ethanol, and marijuana.  The examiner stated that follow-up examinations following service showed decreasing cardiac function, with a 1983 diagnosis of aortic stenosis, and 1994 findings of left ventricular hypertrophy with aortic stenosis and tricuspid regurgitation.  The impression was rheumatic fever-induced aortic stenosis, status post aortic valve replacement.  The examiner concluded, "I find no evidence that the veteran's military experience had any impact on his rheumatic fever-induced valvular changes."  

The January 2010 VA examination report shows that the examiner summarized the Veteran's relevant medical history, and that he stated that during military service, there is no evidence of fever or endocarditis, or antibiotic treatments for valvular disease, and no hospitalization for a heart-related condition.  There was a history of smoking and alcoholism.  The Veteran reported that his symptoms had "much improved" following his valve replacement in 2000.  The Veteran was afforded a physical examination.  The diagnoses were rheumatic fever at age 13, systolic/diastolic murmur grade II/VI noted in 1970 in active military service, and valve replacement for aortic stenosis in December 2000.  The examiner stated that there was no documentation of rheumatic fever during active duty service.  The examiner concluded, "It is as likely as not that the veteran's diagnosed heart murmur most likely secondary to rheumatic fever was related to childhood disease."  The examiner explained that rheumatic fever causes rheumatic heart disease, that this happens gradually during many years and with increasing symptoms leading to symptomatic disease-causing compromise in circulation and shortness of breath and other symptoms of dizziness, as this Veteran had.  The examiner stated the following: surgical treatment is replacement of the heart valve which was diseased from rheumatic heart disease.  The heart valve disease is manifested by heart murmur because of the narrowing of the heart valve causing heart murmur as the rheumatic valve disease progresses; the narrowing of the opening of the valve causes heart murmur; this is secondary to rheumatic fever causing rheumatic valve disease.

The examiner concluded, "It is less likely than not that the veteran's heart murmur diagnosed during service was aggravated by [the] veteran's active duty service.  During active military duty from October [redacted], 1968, until August [redacted], 1970, [the] veteran had heart murmur graded II/IV and was diagnosed as trivial during his examination in military service.  Since this is a natural progression of the rheumatic heart disease, it is not caused by his military service.  It is the progression of rheumatic heart disease which could have happened regardless of the military service."  The examiner stated that the Veteran's rheumatic fever at about age 13 caused gradually-increasing symptoms until he had valve replacement in 2000, that rheumatic heart disease heals with calcification such that the progression of the disease gradually increases over the years.  The examiner noted that the Veteran did not have rheumatic fever or endocarditis or heart valve infections documented during his service.  

The Board finds that there is clear and unmistakable evidence that the Veteran's rheumatic fever was not aggravated by service.  The Veteran is shown to have had rheumatic fever prior to service.  Although he was shown to have a heart murmur during service, the January 2010 VA examiner concluded, "It is less likely than not that the veteran's heart murmur diagnosed during service was aggravated by [the] veteran's active duty service."  The examiner stated that the Veteran's heart murmur was diagnosed as trivial during his examination in military service, and that his heart murmur was a natural progression of his preexisting rheumatic heart disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  In addition, although the August 2001 VA examiner's opinion is less well rationalized, it is not without probative value.  In that report, the examiner stated, "I find no evidence that the veteran's military experience had any impact on his rheumatic fever-induced valvular changes."  Both VA examiners indicated that their opinions were based on a review of the Veteran's records.  Prejean.  In particular, the January 2010 VA examiner's opinion is accompanied by a rationalized explanation, and it is therefore considered highly probative evidence against the claim.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Nieves-Rodriguez.  The Board points out that there is no relevant post-service medical evidence for about 11 years following service (i.e., the August 1981 VA examination report), and that aortic stenosis is first shown in 1983, which is about 13 years after service.  Finally, there is no competent and probative countervailing etiological opinion of record.  Given the foregoing, the Board finds that the claims files contain clear and unmistakable evidence that the Veteran's preexisting rheumatic fever was not aggravated by his service.  See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must be denied. 

In reaching this decision, the Board has considered a VA progress note, dated in May 2001, in which a VA psychologist indicated the following: the Veteran had rheumatic fever at age 13 or 14, with essentially no symptoms upon recovery.  His rheumatic fever was noted upon entrance into service in October 1968.  The Veteran strongly believed that his service caused some sort of heart damage or brought back or worsened a previously existing condition.  However, his inservice legal issues overshadowed his physical issues, so he was not considered for a medical discharge.  The psychologist stated, "The Veteran strongly believes his telling of his military experience and I have seen no records which refute his claims; actually they seem quite plausible."  In a March 2003 VA progress note, the same psychologist, speaking of the Veteran's claim for a heart condition, noted, "It appears to be a righteous issue, but the likelihood he will gain resolution in his favor without an attorney is small."  

This evidence is afforded no probative value.  Although it reflects a review of the Veteran's service treatment reports, it does not indicate a review of any post-service medical evidence, and it is somewhat moralistic and speculative in its terms ("righteous" and "quite plausible"), and it is based on an incorrect history (a heart condition was not noted upon entrance into service).  In addition, the psychologist, is not shown to have expertise in cardiology.  See Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In addition, while the psychologist notes certain inservice findings, he does not accompany his remarks with a rationalized explanation as to how a heart condition was caused or aggravated by his service.  Nieves-Rodriguez.  Therefore, this evidence is afforded no probative value, and does not warrant a grant of the claim.
  
With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that the Veteran's preexisting rheumatic fever was aggravated by service.  The Veteran's assertions are competent evidence to show that he experienced his reported symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Board finds that the oral and written testimony in this case is insufficient to warrant a grant of the claim.  The Veteran does not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a heart disability, or to state whether rheumatic fever was caused or aggravated by service.  See Espiritu, 2 Vet. App. 492  . In this case, the Board has determined that there is clear and unmistakable evidence to show that his rheumatic fever preexisted his service, and that it was not aggravated by his service.  Given the foregoing, the Board finds that the Veteran's service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was sent after the initial denial of the claim.  However, throughout the appeal, the Veteran has continually sent VA letters of explanation and clarification with regard to his contentions, and has submitted evidence pertinent to his claim.  The RO did subsequently readjudicate the claim based on all the evidence and information, in the June 2010 and February 2012 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of this claim and the late notice did not affect the essential fairness of the decision.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  In particular, the January 2010 VA opinion shows that the examiner stated that he had reviewed the Veteran's records, and the examiner's conclusion is accompanied by a sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-9.  Given the foregoing, there is no basis to find that a remand for another examination or opinion is required.  See 38 C.F.R. § 3.159(d).  Thus, VA has properly assisted the Veteran in developing the claim. 

In July 2009 and December 2010, the Board remanded this claim.  The Board directed that the Veteran be contacted and requested to identify or produce any medical records which pertain to his claimed heart condition that have been generated since August 2001.  This was done in September 2009, and additional VA treatment records were subsequently obtained, dated through 2010.  The Board further directed that the Veteran be afforded an examination and that an etiological opinion be obtained, and this was done in January 2010.  Finally, the Board directed that the Veteran's records from the Social Security Administration (SSA) be obtained.  However, in December 2010, the SSA stated that it had no records for the Veteran, and that he did not file for disability benefits.  Given the foregoing, the Board finds that there has been substantial compliance with its July 2009 and December 2010 remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


